           Case 1:19-cv-10383-LLS Document 12 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARRELL GUNN,

                                 Plaintiff,
                                                              19-CV-10383 (LLS)
                     -against-
                                                              CIVIL JUDGMENT
 JANE DOE, et al.,

                                 Defendants.

         Pursuant to the order issued September 21, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    September 23, 2020
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
